[Cite as State v. Matland, 2022-Ohio-3784.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                 MAHONING COUNTY

                                          STATE OF OHIO,

                                          Plaintiff-Appellee,

                                                     v.

                                    RUDOLPH K. MATLAND,

                                       Defendant-Appellant.


                        OPINION AND JUDGMENT ENTRY
                                         Case No. 20 MA 0108


                                   Criminal Appeal from the
                       Court of Common Pleas of Mahoning County, Ohio
                                    Case No. 08CR1251

                                          BEFORE:
                   Gene Donofrio, Cheryl L. Waite, Carol Ann Robb, Judges.


                                               JUDGMENT:
                                                 Affirmed.



Atty. Paul J. Gains, Mahoning County Prosecutor and Atty. Ralph M. Rivera, Assistant
Prosecutor, 21 W. Boardman Street, 6th Floor, Youngstown, Ohio 44503, for Plaintiff-
Appellee and
Atty. Louis M. DeFabio, 4822 Market Street, Suite 220, Youngstown, Ohio 44512, for
Defendant-Appellant.

                                                  Dated:
                                              October 20, 2022
                                                                                        –2–



Donofrio, P. J.

       {¶1}   Defendant-Appellant, Rudolph K. Matland, appeals from a Mahoning
County Common Pleas Court judgment overruling his motion to terminate post-release
control supervision.
       {¶2}   On May 4, 2009, pursuant to a plea agreement with plaintiff-appellee, the
State of Ohio, appellant pleaded guilty to felonious assault, kidnapping, aggravated
burglary, menacing by stalking, and domestic violence. On June 25, 2009, the trial court
held appellant’s sentencing hearing and sentenced him to an aggregate sentence of eight
years with five years of mandatory post-release control. Appellant filed a direct appeal.
State v. Matland, 7th Dist. Mahoning No. 09-MA-115, 2010-Ohio-6585.             This court
affirmed appellant’s conviction and sentence. Id.
       {¶3}   On or about October 30, 2016, appellant was released from prison and
placed on a five-year period of post-release control with the Adult Parole Authority.
       {¶4}   On August 22, 2019, appellant was indicted in case 2018-CR-00709 on
one count of escape, a fourth-degree felony in violation of R.C. 2921.34(A)(3). The
indictment stemmed from allegations that appellant, while under post-release control
supervision, purposely broke or attempted to break the supervised release detention or
purposely failed to return to the supervised detention. Appellant eventually pleaded guilty
to the escape charge.
       {¶5}    On March 30, 2020, appellant filed a motion to terminate post-release
control supervision arguing the trial court did not properly impose post-release control
and, therefore, he could not be lawfully convicted of escape.
       {¶6}    The trial court overruled appellant’s motion on September 9, 2020.
Appellant filed a timely notice of appeal on October 7, 2020. After several motions,
changes in counsel, and extensions of time, appellant filed his appellate brief on February
22, 2022.
       {¶7}    Appellant’s sole assignment of error states:

              THE TRIAL COURT ERRED IN OVERRULING APPELLANT’S
       MOTION TO TERMINATE POST RELEASE CONTROL SUPERVISION



Case No. 20 MA 0108
                                                                                         –3–


       ON THE BASIS OF STATE V. HARPER AS HARPER SHOULD NOT HAVE
       BEEN GIVEN RETROACTIVE APPLICATION.

       {¶8}    Appellant argues that in 2009, the trial court failed to properly impose post-
release control due to several items missing in the sentencing judgment entry. He asserts
the court failed to include language that there are consequences for a violation of post-
release control and/or a specific advisement about the penalties for a violation. Appellant
argues that prior to the Ohio Supreme Court’s decision in State v. Harper, 160 Ohio St.3d
480, 2020-Ohio-2913, 159 N.E.2d 248, that portion of his sentence dealing with post-
release control would have been void. Appellant points out that he filed his motion to
terminate post-release control before the Supreme Court released Harper. He argues
the trial court erred in retroactively applying Harper.
       {¶9}    Appellant’s June 30, 2009 sentencing judgment entry included a post-
release control advisement that: “Defendant has been informed that following release
from confinement, he will be subject to five (5) years post release control pursuant to ORC
§ 2967.28.”
       {¶10}    Appellant claims this advisement fails to mention the monitoring of the
post-release control and fails to set out the consequences for violating post-release
control.
       {¶11}    Ohio Supreme Court case law governing post-release control has
changed over the past several years. The Ohio State Supreme Court set out what
language must be included in a sentencing judgment entry to validly impose post-release
control in State v. Grimes, 151 Ohio St.3d 19, 2017-Ohio-2927, 85 N.E.3d 700, ¶ 1:

       [W]hen the court orally provides all the required advisements at the
       sentencing hearing, the sentencing entry must contain the following
       information: (1) whether post release control is discretionary or mandatory,
       (2) the duration of the post release-control period, and (3) a statement to
       the effect that the Adult Parole Authority (“APA”) will administer the post
       release control pursuant to R.C. 2967.28 and that any violation by the
       offender of the conditions of post release control will subject the offender to
       the consequences set forth in that statute.



Case No. 20 MA 0108
                                                                                          –4–


       {¶12}    Next, in Harper, 2020-Ohio-2913, ¶ 1, the Supreme Court was asked
whether Grimes applied retroactively and whether the failure to provide notice of the
consequences of a violation of post-release control in the sentencing entry rendered the
imposition of post-release control void ab initio and subject to collateral attack at any time.
The Court found that its resolution of the second issue made it unnecessary to address
whether Grimes applied retroactively. Id.
       {¶13}    The Court examined void versus voidable judgments and noted that when
a case is within a court's subject-matter jurisdiction and the accused is properly before
the court, any error in the exercise of that jurisdiction in imposing post-release control
renders the court's judgment voidable, not void, permitting the sentence to be set aside if
the error has been successfully challenged on direct appeal. Id. at ¶ 4. It held that when
a trial court has the constitutional and statutory power to enter a finding of guilt and impose
a sentence, any error in the exercise of its jurisdiction in failing to properly impose post-
release control renders the judgment of conviction voidable, and it is not subject to
collateral attack. Id. at ¶ 5. Thus, the Court rejected the notion that the failure to
incorporate a notice of the consequences of a violation of post-release control in the
sentencing entry as required by Grimes renders a sentence void to the extent that it does
not properly impose post-release control. Id. at ¶ 6, overruling Grimes.
       {¶14}    Shortly after Harper, the Ohio Supreme Court considered whether to
declare a sentence void and allow the state to correct a sentencing error through a motion
for resentencing. State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d
776. The Court held:

       Our decision today restores the traditional understanding of what
       constitutes a void sentence. A judgment or sentence is void only if it is
       rendered by a court that lacks subject-matter jurisdiction over the case or
       personal jurisdiction over the defendant. If the court has jurisdiction over the
       case and the person, any sentence based on an error in the court's exercise
       of that jurisdiction is voidable. Neither the state nor the defendant can
       challenge the voidable sentence through a postconviction motion.

Id. at ¶ 43.



Case No. 20 MA 0108
                                                                                        –5–


       {¶15}      Finally, in State v. Hudson, 161 Ohio St.3d 166, 2020-Ohio-3849, 161
N.E.3d 608, ¶ 6, the Court was faced with a situation where Hudson was sentenced and
the trial court advised him of the potential consequences of violating post-release control
at the sentencing hearing and in a separate document, but the trial court did not include
that notice in the sentencing entry. The Court of Appeals affirmed Hudson's convictions
and sentence on direct appeal. Id. at ¶ 7. Ten years later, Hudson filed a motion to
vacate and sought release from post-release control, claiming the trial court had failed to
properly impose post-release control and that that part of his sentence was void, which
the trial court denied. Id. at ¶ 8. On appeal, the court concluded that Hudson's sentencing
entry had not properly imposed post-release control, because the trial court had not
incorporated notice of the consequences of a violation into the sentencing entry. Id. at ¶
19.   It remanded the matter to the trial court for a nunc pro tunc entry to correct the
deficiency. Id. at ¶ 9.
       {¶16}      On appeal to the Ohio Supreme Court, the Court was asked to consider
whether a trial court may correct the failure to include notice of the consequences of
violating post-release control in the sentencing entry after the offender has served the
stated prison term. Id. at ¶ 1. The Court held:

               Our decision in Harper controls the resolution of this appeal. Hudson
       was indicted for aggravated murder and felony counts of aggravated
       burglary, aggravated robbery, felonious assault, kidnapping, tampering with
       evidence, intimidation, and having a weapon while under a disability. The
       common pleas court is the proper forum for trying these offenses, and it had
       subject-matter jurisdiction over this case and personal jurisdiction over the
       parties.

               Because the trial court had the constitutional and statutory power to
       proceed to judgment, any error in imposing post release control was an
       error in the exercise of jurisdiction. Such an error could have been objected
       to in the trial court and may have been reversible error on direct appeal, but
       it did not render any part of Hudson's sentence void. And because Hudson
       could have raised on appeal his argument that the trial court failed to



Case No. 20 MA 0108
                                                                                         –6–


         properly impose post release control, it is now barred by the doctrine of res
         judicata.

Id. at ¶¶ 15-16; (Internal citations omitted).
         {¶17}   The Tenth District applied Harper and Hudson in a recent case. In State
v. D.M., 10th Dist. Franklin No. 21AP-118, 2022-Ohio-108, D.M. was convicted of multiple
offenses and sentenced to an aggregate sentence of 15 years to life incarceration. He
appealed. In 2011, the appellate court affirmed his conviction and sentence. On February
18, 2020, D.M. filed a “Motion to Correct Partially Void Sentence” in the trial court, arguing
that he was entitled to resentencing because even though his rape sentence had a life
tail (and thus he would be placed on parole prior to any release), post-release control was
still statutorily required to be imposed as part of his original sentence and had not been
so imposed by the trial court. At first, the state admitted that the trial court had erred and
stated it would acquiesce to a new sentencing hearing to correct the error. But then on
May 14, 2020, the Ohio Supreme Court issued its decision in Harper, supra. Following
the release of Harper, the state filed a supplemental response arguing that it controlled
D.M.'s case, and his motion should be denied. The trial court denied D.M.’s motion based
on Harper. D.M. appealed arguing the trial court should not have relied on Harper.
         {¶18}   On appeal, D.M. first argued that Harper was distinguishable from his case
because it involved an error in the imposition of a term of post-release control rather than
the complete failure to impose post-release control. Id. at ¶ 6. The Tenth District
determined that Henderson, supra, resolved this issue because, pursuant to Henderson,
“even a trial court's ‘fail[ure] to impose a statutorily mandated term’ is merely voidable and
must be challenged on direct appeal so long as the trial court had jurisdiction to issue the
underlying judgment.” Id., quoting Henderson at ¶ 1. The court reasoned that, when
taken together, Harper and Henderson disposed of D.M.’s first argument. Id.
         {¶19}   D.M. next argued that, pursuant to case law, a new judicial ruling could not
be applied retroactively to a conviction where the accused has exhausted all of his
appellate remedies. Id. at ¶ 7. Thus, he asserted the trial court improperly applied Harper
and Henderson to deny his motion. Id. In rejecting this argument, the appellate court
found:



Case No. 20 MA 0108
                                                                                           –7–


       D.M. has misunderstood how intervening judicial decisions usually function.
       “The general rule is that a decision of a court of supreme jurisdiction
       overruling a former decision is retrospective in its operation, and the effect
       is not that the former was bad law, but that it never was the law.” Peerless
       Elec. Co. v. Bowers, 164 Ohio St.209, 210 (1955). We note that the
       sentence the state sought to have declared void in Henderson became final
       before D.M.'s own sentence did—if D.M.’s retroactivity argument were
       correct, Henderson would have been decided differently.

Id. at ¶ 8.
       {¶20}    Therefore, the Tenth District concluded that the trial court did not err in
denying D.M.’s motion based on Harper. Id. at ¶ 10.
       {¶21}    Moreover, speaking generally as to res judicata’s application in
postconviction proceedings, the Ohio Supreme Court has stated: “There is no merit to
appellee's claim that res judicata has no application where there is a change in the law
due to a judicial decision of this court. Res judicata is applicable in all postconviction relief
proceedings.” State v. Szefcyk, 77 Ohio St.3d 93, 95, 671 N.E.2d 233 (1996).
       {¶22}    Thus, based on the case law, we conclude that the trial court did not err in
applying Harper to deny appellant’s motion to terminate post-release control supervision.
       {¶23}     Accordingly, appellant’s sole assignment of error is without merit and is
overruled.
       {¶24}     For the reasons stated above, the trial court’s judgment is hereby
affirmed.




Waite, J., concurs.
Robb, J., concurs.




Case No. 20 MA 0108
[Cite as State v. Matland, 2022-Ohio-3784.]




        For the reasons stated in the Opinion rendered herein, the sole assignment of error
is overruled and it is the final judgment and order of this Court that the judgment of the
Court of Common Pleas of Mahoning County, Ohio, is affirmed. Costs to be waived.
        A certified copy of this opinion and judgment entry shall constitute the mandate in
this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that a
certified copy be sent by the clerk to the trial court to carry this judgment into execution.




                                        NOTICE TO COUNSEL

        This document constitutes a final judgment entry.